DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s election without traverse of methylphosphonate, as well as 2’-methyl modified purines in the sense and antisense strands in the reply filed on 1/31/22 is acknowledged.  The species election has been withdrawn in view of the teachings of McSwiggen et al., as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 70-99 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
The claims are directed to a double stranded nucleic acid, wherein the antisense strand is at least 19 nucleotides in length with no upper length limitation; and the sense strand comprises 20-60 nucleotides in length and therefore has no upper length limitation.  The strands form a duplex of about 18 to about 30 nucleotides, but can have additional sequence of any possible length.
The specification does not adequately describe the instantly recited genus of compounds, which read upon an enormous possible genus of dsNAs of any possible length with a duplex of about 18 to about 30 nucleotides.  The specification does not adequately describe the structure required for the antisense strand to be “sufficiently complementary” to the target to reduce expression.  
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The claims are rejected under the written description requirement for failing to disclose adequate species to represent the claimed genus, the genus being double stranded RNAi agents of any length that comprise the recited sequences that are 21 nucleotides in length and have activity of inhibiting TMPRSS6. 
The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  
The claimed genus reads upon an enormous possible genus of compounds of varying lengths, i.e. thousands of nucleotides in length, that comprise a segment of 
To achieve the desired function, it appears that the structure is required to be of a shorter length than the claimed genus which has no length limitation.  For example, Elbashir et al. (The EMBO Journal, Vol. 20, No. 23, pages 6877-6888, 2001) (of record and cited on the IDS filed on 8/20/21) teaches that duplexes of 21-23 nt RNAs are the sequence specific mediators of RNAi and that even single mismatches between the siRNA duplex and the target mRNA abolish interference (abstract and page 6888).
Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species for dsNA within the instant enormous genus that are inhibitory/specific of the target as claimed.  Thus, one skilled in the art would be lead to conclude that Applicant was not in possession of the claimed invention at the time the application was filed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 70-99 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allerson et al. (J. Med. Chem, 2005, 48, 901-904), in view of McSwiggen et al. (WO 2005/019453 A2), Rossi (Nature, 432, 2004, 155-156), and Blatt et al. (US 2004/0127446 A1).
Allerson et al. teach a siRNA duplex, wherein each strand has a 5’ and 3’ end and is 19 nucleotides in length.  Allerson et al. teach incorporation of alternating 2’-O-methyl and 2’-F modifications in both strands, as well as a 5’ phosphate on both strands 
Allerson et al. teach that incorporation of a 5’ phosphate increased potency (page 903).  The inhibitory composition of Allerson et al. comprises buffer which meets the instant limitation of being a pharmaceutically acceptable carrier.
The only difference in the specific siRNA of Allerson et al. and instant claim 70 is the addition of a single nucleotide on the sense strand and incorporation of at least one phosphorothioate linkage into each strand, both of which are obvious and routine in the siRNA field.
With regards to the size, Allerson et al. teaches siRNAs with TT overhangs and therefore would meet the size limitation with a siRNA of each strand being 21 nucleotides in length.
Additionally, McSwiggen et al. teach incorporation of phosphorothioates and teach incorporation of 3’ terminal phosphorothioates.  McSwiggen et al. teach that the modification increase resistance to nuclease degradation.  Therefore, it would have been obvious to incorporate phosphorothioate modifications into the siRNA of Allerson et al. with the motivation and expectation of achieving the benefits taught by McSwiggen et al.
McSwiggen et al. teaches siNAs that down regulate target gene expression and are about 19 to about 21 base pairs (page 9). It is noted that each strand being 20 or 21 base pairs encompasses the size of the compound of instant claim 70.

The specific number of 2’F and 2’-O-methyl modifications for each strand is a direct result of the number of nucleotides of each strand.  It would have been obvious for the duplex to be any size that is routine in the siRNA art and to incorporate the modification pattern of Allerson et al., which would result in varying numbers of modifications upon extending the alternating pattern.  
It would have been obvious to incorporate a cholesterol conjugate because Rossi teaches that siRNA conjugation to cholesterol successfully delivered siRNA as compared to no tissue delivery of siRNA that was not conjugated to cholesterol.  One would reasonably expect that conjugation of the siRNA of Allerson et al. to cholesterol would enhance delivery as taught by Rossi.
It would have been obvious to incorporate an inverted abasic residue into the siRNA as a matter of design choice because McSwiggen et al. teach incorporation of inverted abasic moieties into siRNAs to protect from 3’-exonucleases, which is a benefit that would be desired for the siRNA of Allerson et al.  One would reasonably expect for incorporation of an inverted abasic moiety to protect from 3’-exonucleases as taught by McSwiggen et al.

McSwiggen et al. teach incorporation of 3’ phosphorothioate linkages.  McSwiggen et al. teach incorporation of methylphosphonate modifications.  McSwiggen et al. teach incorporation of pharmaceutically acceptable carriers or diluents. 
Incorporation of each of the modifications/elements of McSwiggen et al. is considered to be a matter of design choice given that each was known to be beneficial to siRNAs.
Some of the pyrimidines of the sense and antisense strand of Allerson et al. are 2’-fluoro modified; and some of the purines of the sense and antisense strand of Allerson et al. are 2’-O-methyl modified or 2’ F modified as claimed.
It is noted that the instant claims do not require for all pyrimidines or all purines in either of the strands to have a particular modification, but rather for any number of pyrimidines or purines to comprise the modifications.   However, it would have been obvious to incorporate all 2’-fluoro pyrimidines in the sense and/or antisense strand; and to incorporate all 2’-O-methyl or 2’-F purines in the sense and/or antisense strand because McSwiggen et al. teach differentially modifying between purines and pyrimidines and teach that all pyrimidines in the sense and antisense strand are 2’F and teach that all purines in the sense and antisense strands are 2’-O-methyl and teaches that all purines in the sense and antisense strand are 2’-F modifications.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 70-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47, 51, and 53-63 of U.S. Patent No. 10,870,849 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘849 recite a dsNA within the instant size ranges that have no upper length limitation and recite the same types of modifications as instantly recited.  The claims sets are directed to overlapping subject matter and are obvious variations of each other.  Each of the claim sets recite open language with regards to the quantity of  nucleotides and modifications and therefore each embrace fully modified strands of the same length with the same types of modifications.

Claims 70-99 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 70-101 of copending Application No. 17/095,945 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of application ‘945 recite a dsNA within the instant size ranges that have no upper length limitation and recite the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/AMY H BOWMAN/Primary Examiner, Art Unit 1635